Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 are pending and rejected. Claim 1 is amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2017/0125841 A1 (provided on the IDS of 9/4/2019) in view of Ihlefeld, US 8,877,388 B1 and Wolff, US 4,820,481 and optionally further in view of Huang, US 2018/0151864 A1. 
	Regarding claims 1-3, Ito teaches manufacturing method of an all solid battery (abstract, 0019, and 0023) comprising: 
preparing a multilayer structure in which first coated electric collector paste including Pd, first coated electrode paste including carbon and an active material, a green sheet including phosphoric acid salt-based solid electrolyte grains, second coated electrode paste including carbon and an active material, and second coated electric collector paste including Pd are stacked in this order (where electrode layers, 1b and 2b, and current collectors, 1a and 2a, are formed using an electrode-layer-forming paste and a current-collector forming conducting metal paste and the pastes are printed onto a green sheet of a solid electrolyte layer, 0019 and Fig. 1, such that a multilayer structure will be formed using a first coated electric collector paste for forming 1a, which is taught to include Pd, 0019, a first coated electrode paste for forming 1b, which is taught to include carbon and an active material, 0017-0018, a green sheet electrolyte that includes a phosphate having a NASICON structure that contains lithium and has grains, 0021-0022, such that it will provide a phosphoric acid salt-based electrolyte, a second coated electrode paste for 2b that is taught to include carbon and an active material since both electrodes can include the negative electrode active material and conductive agents such as carbon,  0017-0018, and a second electric collector paste for forming 2a that is taught to include Pd, 0019); and 
firing the multilayer structure in a manner that the active material of the first coated electrode paste and the active material of the second coated electrode layer are sintered (where once the multilayer body is formed, the body is fired, 0023, so as to form a sintered plate, 0029, such that the active materials are expected to be sintered in the sintered plate).
They teach that firing may be performed in an oxidizing atmosphere or a non-oxidizing atmosphere at a temperature of 400-1000°C, more preferably 500-900°C (0023). They further teach press-bonding the stacked precursors to form a multilayer body, i.e. precursor of a multilayer portion followed by firing (0023). Ito provides an example where the body is fired in a nitrogen atmosphere to form a sintered plate (0029). They teach that the metal of the current collector can include nickel in addition to Pd (0019). They teach that the electrolyte can include metals such as La (0021). 
As discussed above, Ito teaches using carbon as an electrode active material or as a conductive agent, where other active materials can also be used (0017-0018). They teach that the metals used as a conducting agent in the electrode layers include Pd, Ni, Cu, Fe, and alloys of these metals, where examples of a conducting metal constituting the current collector can include Ni, Cu, Pd, Ag, Pt, Au, Al, and Fe (0018-0019). They also provide an example where Pd is used as the only metal conducting agent in the electrode paste layer (0028). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected Pd as the metal used as the conducting agent in the first and second electrode paste because Ito indicates that such a metal is suitable as a conducting agent, where they provide an example were Pd is used as a single metal in addition to the electrode active material such that it will be expected to provide a suitable material for the electrode paste. Therefore, Ito suggests using Pd alone as the conductive agent in the first and second electrode paste such that only Pd will be used among Pd, Cu, Ni, and Fe. Further, since carbon and Pd are indicated as being acceptable conductive materials, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included both carbon and Pd in the electrodes as conductive materials because they will provide the desired result of increasing the conductivity of the electrodes. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that carbon can be included in the electrode as the active material alone or with another active material because Ito indicates that various active materials are suitable such that a combination of the material will also be expected to provide desirable active material in the electrode layers. Therefore, Ito provides the suggestion of including in the electrode carbon powder, active material powder, and Pd (where a mixture of either conductive materials or active materials are used, i.e. carbon and Pd or carbon and another active material) or carbon and Pd, where the carbon meets the claimed requirement of an active material and a carbon material in the electrode and the active materials will be sintered so as to form the sintered plate during the firing process. 
Ito further teaches that the electrode layer is formed using an electrode-layer-forming paste, where the active materials and carbon are solid materials, i.e. oxides and phosphates (0017-0018). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the active material or carbon in the electrode in the form of a powder because it will more easily mix with the other materials for forming a paste as opposed to larger solid pieces of the materials.
They do not teach the oxygen partial pressure during sintering. As noted above, Ito teaches that the paste for the current collector can include nickel or copper in addition to Pd (0019).
Ihlefeld teaches a thin film lithium-ion electrolyte on a metallic substrate for lithium batteries (abstract). They teach co-firing oxides and base metals to provide a means to integrate the crystalline, lithium-stable, fast lithium-ion conductor directly with a thin metal foil (abstract). They teach annealing the lanthanium lithium tantalite film on a metal substrate at a crystallization temperature and oxygen partial pressure sufficiently high that the lanthanum, lithium, and tantalum are stable as oxides but low enough that the metal substrate remains metallic to provide a lanthanum lithium tantalite electrolyte layer on a metal substrate (Col. 3, line 62 through Col. 4, line 3). They teach that the crystallization temperature can typically be between 500°C and 1200°C (Col. 4, lines 10-11). They teach that a solid-state lithium microbattery can comprise a thin film of a first nonaqueous material, such as copper or nickel, that functions as an anode current collector, upon which is deposited a thin-film anode, upon which is a nonaqueous solid electrolyte thin film layer that comprises a lithium-rare earth metal-containing compound (Col. 5, lines 18-28). They teach that a solid nonaqueous cathode thin film is layered on top of the electrolyte thin film layer, followed by a nonaqueous thin film cathode current collector (Col. 5, lines 18-28). They teach that through careful control of the oxygen partial pressure during the high-temperature annealing steps, a processing space where base-metal substrates remain metallic and oxide film constituents are oxidized can be found (Col. 7, lines 34-48). They teach that a large processing window where lithium, lanthanum, and tantalum are stable as oxides and copper remains metallic is apparent (Col. 7, lines 34-38). They teach applying a lanthanum lithium tantalite solution onto a copper foil substrate followed by annealing at 700°C in a furnace with a 3% H2-97% N2, where the coating drying, and annealing is repeated to increase film thickness (Col. 8, lines 11-21). They teach performing a final anneal at 900°C, where the anneal was performed in the same hydrogen-containing atmosphere and the oxygen partial pressure was measured to be 10-17 atm, indicating that the firing was done at the same oxygen partial pressure since it is the same environment (Col. 8, lines 11-21). Therefore, they indicate that firing an electrolyte layer on a metal film at an oxygen partial pressure of 10-17 atm is suitable for forming the desired oxides while not oxidizing a metal current collector.
Wolff teaches a method for the continuous fabrication of metal-hydride, electrochemical, hydrogen storage alloy, negative electrodes for use in rechargeable nickel metal hydride cells (abstract). They teach that the powdered metal hydride electrochemical hydrogen storage alloy is compacted onto a wire mesh screen and then sintered at a high temperature in a chemically inert environment to drive off excess moisture in the material while discouraging oxidation of the electrode web and set the electrode web state of charge (abstract). They teach that the active material may include nickel and the wire mesh screen current collector substrate may be nickel (Col. 4, line 65 through Col. 5, line 16). They teach that sintering is done in a substantially oxygen free anhydrous argon-hydrogen atmosphere, preferably consisting of at least approximately 95 percent argon, balance hydrogen, and preferably approximately 98 percent argon and 2 percent hydrogen by volume (Col. 10, lines 41-55). They teach that to avoid oxidizing the electrode web material, a sintering atmosphere within the furnace is minted substantially free of oxygen and water, usually both at less than 10 parts per million (Col. 10, lines 56-68). They teach that the small amount of hydrogen which is provided to the sintering furnace inhibits oxide formation on the active material of the electrode web and encourages reduction of residual oxygen in the atmosphere (Col. 10, line 56 through Col. 11, line 2).
From the teachings of Ihlefeld and Wolff, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ito to have fired the multilayered body at an oxygen partial pressure of 10-17 atm because Ihlefeld teaches that such an oxygen partial pressure is suitable for annealing an electrolyte layer on a metallic film such as copper or nickel at a temperature of 700°C and 900°C (within the range desired by Ito) and will not oxidize the metal collector film, suggesting that the oxygen partial pressure will also not oxidize a nickel or copper current collector, and Wolff indicates that using an oxygen concentration of less than 10 parts per million prevents oxidation of a nickel electrode web, where the concentration suggested by Ihlefeld is within the range of Wolff, such that an oxygen partial pressure of 10-17 atm will provide the desired and predictable result of providing a suitable oxygen atmosphere for firing the multilayered body of Ito without oxidizing the current collector layer that may contain nickel or copper in addition to Pd. Therefore, in the process of Ito in view of Ihlefeld and Wolff, the oxygen partial pressure will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Ito in view of Ihlefeld and Wolff suggest using an oxygen partial pressure within the range of instant claim 1 their teachings anticipate the range. It is further noted that since Ito indicates that the multilayered body can be fired in an oxidizing atmosphere or a non-oxidizing atmosphere, using a partial pressure of 10-17 atm is expected to provide suitable results in the process of Ito with the benefits described by Ihlefeld and Wolff.
As to the hydrogen concentration, from the teachings of Wolff, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ito in view of Ihlefeld to have used a hydrogen concentration in the atmosphere of 5 vol. % or less or specifically 2 vol. % with the remainder being nitrogen because Wolff teaches that such a hydrogen concentration in the atmosphere is suitable for preventing oxidation of a metallic active material such as nickel during sintering and Ihlefeld suggests sintering in a 3% H2-97% N2 to prevent oxidation of a metal which is within the volume percent hydrogen range suggested by Wolff such that it will be expected to provide the desired and predicable result of providing a suitable environment for preventing oxidation of the metal collector film while also providing sufficient oxygen for firing the multilayered body as described by Ihlefeld. While Wolff teaches that the atmosphere is hydrogen and argon, they broadly indicate that the atmosphere contains hydrogen and an inert gas (Col. 4, lines 56-58), and since Ihlefeld teaches using nitrogen gas, i.e. an inert gas with hydrogen, the mixture of nitrogen and hydrogen is expected to provide a suitable mixture using the volume percent suggested by Wolff since nitrogen is an inert gas. It is further noted that Wolff indicates that the sintering atmosphere contains 10 ppm or less of oxygen, where the range of 10-17 atm is within this range, further suggesting that the sintering or firing atmosphere suggested by Ito in view of Ihlefeld and Wolff will successfully sinter the multilayer structure without oxidizing the metallic current collector. Therefore, Ito in view of Ihlefeld and Wolff suggest sintering or firing the multilayer structure in an atmosphere containing hydrogen with in a range within or overlapping the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, in the process of Ito in view of Ihlefeld the oxygen partial pressure range will be adjusted by adjusting a mixing ratio of hydrogen gas and inert gas (nitrogen) because by providing the controlled H2/N2 atmosphere having an oxygen partial pressure of 10-17 will inherently result in adjusting the oxygen concentration to the desired range. 
Alternatively: Ito in view of Ihlefeld and Wolff do not specifically teach that the active material or conductive materials can include a mixture of materials or that the active material is in the form of a powder.
Huang teaches a battery electrode that includes a substrate, a first conductive layer and a plurality of active particles (abstract). They teach applying a conductive powder to a substrate and sintering it to form a conductive layer then applying active material powder to the conductive layer and sintering the active material powder so as to make the active material particles conformally engaged on the top surface of the conductive layer (0047-0050 and Fig. 9A-E). They teach that the active material particles may include an anode material which can be one of Li, C, Si, Mg, Cu, Ni, Al, Ti, Sn, the alloys and the oxide component thereof or arbitrary combinations thereof (0049 and claim 9). They teach that the active material particles may be selected from a group consisting of lithium-cobalt-based composites, LiFePO4-based composites, etc., the oxide components thereof and the arbitrary combinations thereof (0049 and claim 10). Therefore, Huang teaches that in forming an electrode for a battery, the active material can be provided as a combination of materials, including carbon, where the material is present in a powder or particles that is sintered.
From the teachings of Huang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ito in view of Ihlefeld and Wolff to have included powdered active material as a mixture of carbon and another active material because Huang teaches that it is known to provide mixtures of active materials, including carbon, where the material is present in a powder to be sintered and Ito teaches that carbon and other materials can be used as active material which are to be included in a paste that will be sintered such that it will be expected to provide the desired and predictable result of providing a desirable material mixture for the electrode active material and also provide the material in a suitable form for mixing into the paste and subsequent sintering. Therefore, in the process of Ito in view of Ihlefeld, Wolff, and Huang the first and second coated electrode paste will include carbon and powder of an active material, where Pd is included as a conductive auxiliary agent and where the active materials are sintered to form the sintered plate.
Regarding claim 4, Ito in view of Ihlefeld and Wolff and optionally further in view of Huang suggest the limitations of instant claim 1. Ito further teaches that the solid electrolyte is a phosphate having a NASICON structure (0021), such that the phosphoric acid salt-based (lithium phosphate) electrolyte will have a NASICON structure.  

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered.
Regarding Applicant’s argument that Ihlefeld’s process for producing a battery is different from the claimed process, it is noted that the primary reference of Ito is relied upon for the claimed process of firing the multilayer structure. Therefore, Ito provides the claimed process and Ihlefeld suggests the oxygen partial pressure during the sintering process so as to prevent oxidation of the metal in the current collector.
Regarding Applicant’s arguments over Ihlefeld being no proxy or a poor proxy for the extent to which the carbon contained in the electrode paste is lost in firing of the multilayer structure, it is noted that Ihlefeld suggests controlling the oxygen partial pressure to prevent oxidation of the base-metal substrate, where the base metal substrate can be nickel or copper. Ito also indicates that the current collector can include nickel or copper. Therefore, since Ihlefeld indicates that 10-17 atm oxygen partial pressure is suitable for preventing the oxidation of copper, it will also be expected to be suitable for preventing the oxidation of nickel since the process is directed to preventing oxidation of the metal-base substrate (nickel or copper) in general. This is further supported by Wolff indicating that an oxygen concentration of less than 10 parts per million will prevent oxidation of nickel, where since the partial pressure of oxygen suggested by Ihlefeld is within this range, it will be expected to provide a suitable oxygen range to prevent nickel oxidation. In response to applicant's argument that one having ordinary skill in the art would not have been motivated to experiment with the oxygen partial pressure to suppress loss of carbon in firing the multilayer structure, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Specifically, since the process of Ito in view of Ihlefeld and Wolff and alternatively further in view of Huang provides the suggestion of using an oxygen partial pressure within the claimed range for preventing oxidation of the nickel or copper in the current collector while keeping the oxides of the electrolyte stable, the process is also expected to result in preventing carbon loss. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718